Citation Nr: 1231529	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  08-05 368	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1973 to January 1974.  The appellant is his surviving spouse.

This matter initially came before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In that decision, the RO denied entitlement to service connection for the cause of the Veteran's death.

In January 2010, the Board remanded this matter for further development.

In November 2010, the Board denied the claim of service connection for the cause of the Veteran's death.  The appellant appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).

In September 2011, the Court vacated the Board's November 2010 decision, in part, and remanded the case for readjudication in compliance with directives specified in a September 2011 Joint Motion filed by counsel for the Veteran and VA.  The Joint Motion was premised on the Board's failure to obtain VA treatment records for the period from 2001 to 2007.

In April 2012, the Board granted a motion by the appellant's representative for additional time to submit evidence and argument on her behalf.  In July 2012, the representative submitted additional argument, a medical opinion, and the VA treatment records described in the Joint Motion.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the appellant's claim.  The documents in this file have been reviewed and are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2011).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody. 38 C.F.R. § 3.159(c)(4).

Evidence associated with the Veteran's claims file, including a July 1998 letter from Linda R. Thompson, M.D., reflects that he had been in receipt of Social Security Administration (SSA) disability benefits for, at least in part, a psychiatric disability.  The Court has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  

Although there are some SSA disability records in the claims file, it does not appear as if any efforts have yet been taken to contact the SSA to attempt to obtain all such records.  As the Veteran was reportedly in receipt of SSA disability benefits for a psychiatric disability and the appellant contends that the Veteran's service-connected psychiatric disability contributed to his death, any SSA records appear to be directly relevant to the issue on appeal.  A remand is necessary to attempt to obtain any such records.   

VA treatment records submitted by the appellant reflect that the Veteran had received treatment for his fatal lung cancer and other lung problems at Bristol Regional Medical Center, from Dr. Taylor at Cancer Outreach Associates, and at Johnston Memorial Hospital.  When VA becomes aware of private treatment records it will specifically notify the appellant of the records and provide a release to obtain the records.  If the appellant does not provide the release, VA has undertaken to request that the appellant obtain the records.  38 C.F.R. § 3.159(e)(2). These steps have not yet been taken with regard to the above identified treatment providers.  As any records pertaining to treatment for lung problems from these treatment providers are directly relevant to the issue on appeal, a remand is also necessary to attempt to obtain any additional relevant private treatment records. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.  All efforts to obtain these records must be documented in the claims file.

Efforts to obtain these records should continue until they are obtained or it is reasonably certain that they do not exist or that further efforts would be futile.

2.  The agency of original jurisdiction (AOJ) should ask the appellant to complete authorizations for VA to obtain all records of the Veteran's treatment for lung and psychiatric disabilities from Bristol Regional Medical Center, Dr. Taylor at Cancer Outreach Associates, and Johnston Memorial Hospital.  All efforts to obtain such records must be documented in the claims file.

If the appellant fails to furnish any necessary releases for private treatment records, she should be advised to obtain the records and submit them to VA.

If any records are unavailable, the appellant should be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning her claim, and she should be advised to submit any records in her possession.  All such notification must be documented in the claims file.

3.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case (SSOC) that includes consideration of  all evidence received since the last SSOC in August 2009. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).






_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



